Exhibit 10.1

CONSENT AND WAIVER

THIS CONSENT AND WAIVER, dated as of May 20, 2009 (this “Consent”), is by and
among NCI BUILDING SYSTEMS, INC., a Delaware corporation (the “Borrower”),
certain Domestic Subsidiaries of the Borrower party hereto (the “Guarantors”)
and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, the Lenders party thereto, and the
Administrative Agent are parties to that certain Credit Agreement dated as of
June 18, 2004 (as previously amended and modified and as further amended,
modified, supplemented or restated from time to time, the “Credit Agreement”;
capitalized terms used herein shall have the meanings ascribed thereto in the
Credit Agreement unless otherwise defined herein);

WHEREAS, the Borrower intends to enter into certain contractual obligations with
one or more private investment funds (“Investment Funds”) and/or one or more
holders (the “Convertible Note Holders”) of the Borrower’s 2.125% convertible
senior subordinated notes due 2024 (the “Convertible Notes”), in each case for
the issuance of convertible preferred Capital Stock (“Preferred Stock”) and/or
common stock (the “Common Stock”; together with the Preferred Stock, the “Stock
Issuance”) in exchange for (a) with respect to the Investment Funds, cash and
(b) with respect to the Convertible Note Holders, the retirement of the
Convertible Notes held by such Convertible Note Holders;

WHEREAS, the Borrower may not be in compliance with the financial covenants (the
“Financial Covenants”) set forth in Section 5.9(a), (b) and (c) of the Credit
Agreement for a period beginning with the fiscal quarter of the Borrower ended
May 3, 2009 and ending on July 15, 2009 (the “Waiver Period”);

WHEREAS, the Borrower has requested that the Required Lenders (a) consent to the
execution by the Borrower of documentation relating to the Stock Issuance,
(b) waive any Default or Event of Default resulting from the execution of such
documentation under (i) the definition of the term “Change of Control” in
Section 1.1 of the Credit Agreement and (ii) Section 6.1 of the Credit Agreement
(collectively, the “Potential Defaults”) and (c) waive compliance with the
Financial Covenants during the Waiver Period; and

WHEREAS, the Required Lenders are willing to (a) consent to the execution by the
Borrower of documentation relating to the Stock Issuance, (b) waive the
Potential Defaults and (c) waive compliance with the Financial Covenants during
the Waiver Period, in each case, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1

CONSENT AND WAIVER

1.1 Consent and Waiver.

(a) Notwithstanding the provisions of the Credit Agreement to the contrary, the
Required Lenders hereby (i) consent to the execution by the Borrower of
documentation relating to the Stock Issuance and agree that the contracting for,
and execution of such documentation shall not (A) result in a “Change of
Control” as defined in Section 1.1 of the Credit Agreement or (B) violate the
provisions of Section 6.1 of the Credit Agreement and (ii) waive the Potential
Defaults resulting from the execution by the Borrower of documentation relating
to the Stock Issuance; provided that it is acknowledged and agreed that such
consent and waiver shall relate only to the contracting for, and execution of
such documentation and shall not be a consent to, or waiver of, any Default or
Event of Default, any mandatory prepayment obligation or other requirement that
would otherwise exist or arise from, such Stock Issuance.

(b) Notwithstanding the provisions of the Credit Agreement to the contrary, the
Required Lenders hereby waive compliance by the Credit Parties with the
Financial Covenants; provided that (i) such waiver shall only be effective
during the Waiver Period and (ii) during the Waiver Period, the Credit Parties
shall continue to provide the financial information required pursuant to
Section 5.1 and 5.2 of the Credit Agreement (including, without limitation, the
compliance certificate required by Section 5.2(b) setting forth calculations
with respect to the Financial Covenants). Immediately upon the expiration of the
Waiver Period, the Credit Parties will be subject to the financial covenants set
forth in Section 5.9 of the Credit Agreement and compliance with such financial
covenants will be tested based on the financial information provided pursuant to
Sections 5.1 and 5.2 of the Credit Agreement for the fiscal quarter most
recently ended prior to the expiration of the Waiver Period. For the avoidance
of doubt, upon the expiration of the Waiver Period, if the Credit Parties are
not in compliance with the financial covenants set forth in Section 5.9 of the
Credit Agreement (as calculated in accordance with the requirements of the
foregoing sentence), then such non-compliance will constitute an Event of
Default and the Lenders shall be immediately entitled to exercise any or all of
their rights and remedies arising in respect thereof. For purposes of this
Section 1.1(b), on July 15, 2009 the Waiver Period shall be automatically
extended until September 15, 2009 to the extent the Administrative Agent has
received satisfactory evidence that the Borrower has entered into a definitive
agreement for the issuance of the Preferred Stock which is in full force and
effect as of such date.

1.2 Effectiveness of Consent and Waiver. This Consent shall be effective only to
the extent specifically set forth herein and shall not (a) be construed as a
waiver of any breach or default nor as a waiver of any breach or default of
which the Lenders have not been informed by the Credit Parties, (b) affect the
right of the Lenders to demand compliance by the Credit Parties with all terms
and conditions of the Credit Agreement, except as specifically consented to
pursuant to the terms hereof, (c) be deemed a waiver of any transaction or
future action on the

 

2



--------------------------------------------------------------------------------

part of the Credit Parties requiring the Lenders’ or the Required Lenders’
consent or approval under the Credit Agreement, or (d) except as consented to
and waived hereby, be deemed or construed to be a waiver or release of, or a
limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Credit Document,
whether arising as a consequence of any Event of Default which may now exist or
otherwise, all such rights and remedies hereby being expressly reserved.

1.3 Agreements Regarding Deposit and Securities Accounts.

(a) Each of the Credit Parties hereby agrees that, beginning with the date that
is thirty (30) days after the date hereof (or such longer time as agreed to by
the Administrative Agent), each of the Credit Parties will not open, maintain or
otherwise have any checking, savings, securities or other accounts at any bank
or other financial institution, or any other account where money is or may be
deposited or maintained with any Person, other than (i) deposit accounts that
are subject to a deposit account control agreement in favor of the
Administrative Agent, for the benefit of the Lenders, on terms and conditions
satisfactory to the Administrative Agent, (ii) securities accounts that are
subject to a securities account control agreement in favor of the Administrative
Agent, for the benefit of the Lenders, on terms and conditions satisfactory to
the Administrative Agent, (iii) deposit accounts established solely as payroll
and other zero balance accounts and (iv) other accounts, so long as at any time
the balance in any such account does not exceed $100,000 and the aggregate
balance in all such accounts does not exceed $500,000.

(b) Each of the Credit Parties hereby agrees that, from and after the date
hereof, each of the Credit Parties will not open, maintain or otherwise have any
checking, savings, securities or other accounts at any bank or other financial
institution, or any other account where money is or may be deposited or
maintained with any Person, other than (i) accounts with a Lender and (ii) other
accounts, so long as at any time the balance in any such account does not exceed
$100,000 and the aggregate balance in all such accounts does not exceed
$500,000.

1.4 Revolver Availability.

Each of the Borrower, the other Credit Parties, the Administrative Agent and the
Lenders hereby agrees that from and after the Consent & Waiver Effective Date,
the Borrower shall not request, and the Administrative Agent, the Swingline
Lender, the Issuing Lender and the Lenders shall have no obligation to make or
issue (as applicable), any Revolving Loan, Swingline Loan or Letter of Credit,
in each case to or for the benefit (as applicable) of the Borrower or any other
Credit Parties (other than Revolving Loans made to reimburse drawings under
Letters of Credit to the extent required by Section 2.3 of the Credit
Agreement).

 

3



--------------------------------------------------------------------------------

1.5 Letters of Credit.

In anticipation of the expiration of the letter of credit subfacility in
Section 2.3 of the Credit Agreement on the Revolving Commitment Termination
Date, the parties hereto acknowledge and agree that, notwithstanding the terms
of the Credit Agreement to the contrary, (a) the Credit Parties may have letters
of credit issued or outstanding in an aggregate face amount (when combined with
the aggregate face amount of all Letters of Credit outstanding under the Credit
Agreement) not to exceed $14,000,000 and (b) such letters of credit may be
secured by cash collateral pledged by the Credit Parties in favor of the issuing
bank of such letters of credit in an aggregate amount not to exceed $14,000,000.

SECTION 2

CLOSING CONDITIONS

2.1 Closing Conditions. This Consent shall become effective as of the day and
year set forth above (the “Consent & Waiver Effective Date”) upon satisfaction
(or waiver) of the following conditions (in form and substance reasonably
acceptable to the Administrative Agent) on or prior to May 21, 2009:

(a) Executed Consent. The Administrative Agent shall have received a copy of
this Consent duly executed by each of the Credit Parties and the Administrative
Agent, on behalf of the Required Lenders.

(b) Executed Lender Consents. The Administrative Agent shall have received
executed lender consents, in substantially the form of Exhibit A attached
hereto, from the Required Lenders authorizing the Administrative Agent to enter
into this Consent on their behalf. The delivery by the Administrative Agent of
its signature page to this Consent shall constitute conclusive evidence that the
consents from the Required Lenders have been obtained.

(c) Fees and Expenses. The Administrative Agent shall have received from the
Borrower, on behalf of each Lender that executes and delivers a Lender Consent
to the Administrative Agent by 2:00 P.M. (EST) on May 20, 2009, a consent fee in
an amount equal to 12.5 basis points on (A) the aggregate Revolving Commitments
of such approving Revolving Lenders and (B) the outstanding principal amount of
the Tranche B Term Loan held by such approving Term Loan Lenders. In addition,
the Administrative Agent shall have received from the Borrower such other fees
and expenses that are payable in connection with the consummation of the
transactions contemplated hereby, including, without limitation, the reasonable
fees and expenses of Moore & Van Allen PLLC.

(d) Letters of Credit. The Borrower shall have provided to Wachovia Bank,
National Association, as Issuing Lender, cash collateral in an amount equal to
105% of all LOC Obligations as of the date hereof on terms and conditions
satisfactory to the Issuing Lender.

 

4



--------------------------------------------------------------------------------

(e) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Consent shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

SECTION 3

MISCELLANEOUS

3.1 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Consent.

(b) This Consent has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Consent.

(d) After giving effect to this Consent, the representations and warranties set
forth in Article III of the Credit Agreement are true and correct in all
material respects as of the date hereof except for those which expressly relate
to an earlier date.

(e) After giving effect to this Consent, no event has occurred and is continuing
which constitutes a Default or an Event of Default.

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.

(g) The Credit Party Obligations are not reduced or modified by this Consent and
are not subject to any offsets, defenses or counterclaims.

3.2 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.

 

5



--------------------------------------------------------------------------------

3.3 Instrument Pursuant to Credit Agreement. This Consent is a Credit Document
executed pursuant to the Credit Agreement and shall be construed, administered
and applied in accordance with the terms and provisions of the Credit Agreement.
Each party to this Consent hereby agrees that a breach of the terms of this
Consent by any Credit Party shall constitute an immediate Event of Default
pursuant to the Credit Agreement.

3.4 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Consent.

3.5 No Actions, Claims, Etc. Each of the Credit Parties hereby acknowledges and
confirms that it has no knowledge of any actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, against the Administrative Agent, the Lenders or the Administrative
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such Persons, or failure of such
Persons to act under the Credit Agreement on or prior to the date hereof.

3.6 General Release. In consideration of the Administrative Agent entering into
this Consent, each Credit Party hereby releases the Administrative Agent, the
Lenders and the Administrative Agent’s and the Lenders’ respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act under the Credit Agreement on or prior to the date hereof,
except, with respect to any such person being released hereby, any actions,
causes of action, claims, demands, damage and liabilities arising out of such
person’s gross negligence, bad faith or willful misconduct.

3.7 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, negotiation,
execution and delivery of this Consent, including, without limitation, the
reasonable fees and expenses of Moore & Van Allen PLLC, and all previously
incurred fees and expenses which remain outstanding on the date hereof.

3.8 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NORTH CAROLINA.

3.9 Counterparts/Telecopy. This Consent may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of
executed counterparts of this Consent by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered.

3.10 Successors and Assigns. This Consent shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

6



--------------------------------------------------------------------------------

3.11 Consent to Jurisdiction; Service of Process; Arbitration; Waivers of Jury
Trial and Consequential Damages. The jurisdiction, service of process,
arbitration and waiver of jury trial and consequential damages provisions set
forth in Sections 9.13, 9.14 and 9.17 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

3.12 Entirety. This Consent and the other Credit Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

[Signature Pages to Follow]

 

7



--------------------------------------------------------------------------------

NCI BUILDINGS SYSTEMS, INC.

CONSENT AND WAIVER

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Consent to be duly executed and delivered as of the date first above written.

 

BORROWER:   NCI BUILDING SYSTEMS, INC.   By:  

 

  Name:     Title:   GUARANTORS:   NCI GROUP, INC.   By:  

 

  Name:     Title:     ROBERTSON-CECO II CORPORATION   By:  

 

  Name:     Title:     STEELBUILDING.COM, INC.   By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

NCI BUILDINGS SYSTEMS, INC.

CONSENT AND WAIVER

 

ADMINISTRATIVE AGENT:   WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent on behalf of the Lenders and as a Lender   By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT a

FORM OF

LENDER CONSENT

See Attached.



--------------------------------------------------------------------------------

LENDER CONSENT

This Lender Consent is given pursuant to the Credit Agreement, dated as of
June 18, 2004 (as previously amended and modified, the “Credit Agreement”), by
and among NCI BUILDING SYSTEMS, INC., a Delaware corporation (the “Borrower”),
certain Domestic Subsidiaries of the Borrower from time to time party thereto
(the “Guarantors”), the lenders from time to time party thereto (the “Lenders”)
and Wachovia Bank, National Association, as administrative agent for the Lenders
(the “Administrative Agent”). Capitalized terms used herein shall have the
meanings ascribed thereto in the Credit Agreement unless otherwise defined
herein.

The undersigned hereby approves the Consent and Waiver, to be dated on or about
May 20, 2009, by and among the Borrower, the Guarantors and the Administrative
Agent, on behalf of the Lenders (the “Consent”) and hereby authorizes the
Administrative Agent to execute and deliver the Consent on its behalf and, by
its execution below, the undersigned agrees to be bound by the terms and
conditions of the Consent and the Credit Agreement.

Delivery of this Lender Consent by telecopy or other electronic means shall be
effective as an original.

A duly authorized officer of the undersigned has executed this Lender Consent as
of the          day of             , 2009.

 

                                                             , as a Lender By:  

 

Name:  

 

Title:  

 